Citation Nr: 1753183	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for right shoulder rotator cuff repair with degenerative changes, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for cervical spine injury, status post-surgery with intervertebral disc syndrome, evaluated as 20 percent disabling prior to March 1, 2011; 10 percent disabling from March 1, 2011; and 20 percent disabling from April 17, 2012; to include whether a reduction from 20 percent to 10 percent, effective March 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1975, January to June 2001 and May 2002 to May 2003, with National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The rating decision denied service connection for a back disability and an increased evaluation for right shoulder rotator cuff repair with degenerative changes.  It proposed to decrease a 20 percent evaluation for the Veteran's cervical spine injury, status-post surgery with invertebral disc syndrome, to 10 percent.  A December 2010 rating decision decreased the evaluation for the Veteran's cervical spine disability to 10 percent, effective March 1, 2011.  A December 2013 rating decision increased the evaluation for the Veteran's cervical spine disability to 20 percent, effective April 17, 2012.  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 hearing.  A transcript of that hearing is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On a properly signed and completed VA Form 21-4142 dated in December 2010, the Veteran identified a private health-care provider who was currently treating him.  A review of the record indicates that VA has not attempted to obtain the corresponding records.  Those records must be obtained on remand.  38 C.F.R. § 3.159 (2017).

During the hearing, the Veteran testified that he received Social Security Disability benefits.  He did not identify the conditions for which he received them.  However, he did explain that he was a cook and, due to his service-connected cervical spine disability, had developed radiculopathy and lost the use of his left arm and was losing the use of his right arm.  Thus, it appears that the records from the Social Security Administration (SSA) would be relevant to the Veteran's cervical spine claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In February 2014 correspondence, the Veteran stated that his service-connected cervical spine and right shoulder disabilities had increased in severity.  The most recent VA examination of these disabilities took place in April 2012.  Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the hearing, the Veteran also testified that his VA physician said that his service-connected cervical spine disability had caused a vertebral problem lower in his spine.  The Board finds that this evidence requires a VA examination to obtain a nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Since the claims are being remanded, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records.  

2.  Request that the Veteran complete and submit a new VA Form 21-4142 for the private health-care provider identified on the December 2010 VA Form 21-4142; obtain any corresponding medical records.

3.  Contact the SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right shoulder rotator cuff repair with degenerative changes.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right shoulder rotator cuff repair with degenerative changes.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected cervical spine injury, status post-surgery with intervertebral disc syndrome.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cervical spine injury, status post-surgery with intervertebral disc syndrome.  The appropriate DBQ should be filled out for this purpose, if possible.

6.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any back or spine condition that may be present, to include a vertebral condition.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current back or spine condition that may be present, to include a vertebral condition, was caused or aggravated by the Veteran's service-connected cervical spine disability.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

7.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

